DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al (U.S. Pub. 2008/0024574) in view of Fang et al (U.S. Pub. 2013/0021405) and Anderson et al (U.S. Pub. 2007/0296767)
Regarding claims 1, 14, Donaldson discloses an ejection head for a fluid ejection device, the ejection head comprising a plurality of first fluid ejectors (16a) and a plurality of second fluid ejectors (16b) deposited on a semiconductor substrate (20) (Figures 2-3; Paragraphs 0012-0013, 0018)
A flow feature (22) attached to the semiconductor substrate (20); a nozzle plate layer (24) attached to the flow feature (Figures 2-3; Paragraphs 0012-0013)
Fang discloses a plurality of flow features (410, 520), the first flow feature (410) provides a plurality of fluid supply channels and fluid chambers for first fluid ejectors and a first portion of second fluid supply channels and second chambers (Plurality of ejectors are disclosed; Figure 7)
A second flow feature (520) attached to the first flow feature layer (410) providing a first portion of nozzles holes adjacent to the plurality of fluid chambers and second portion of second supply channels and second chambers therein for the plurality of second fluid ejectors (Figure 7; Paragraphs 0036, 0039, 0045-0045)
Anderson discloses a plurality of layered nozzle plates, wherein the first nozzle plate layer is attached to the flow feature and a second nozzle plate layer attached to the first nozzle plate layer providing a second portion of second nozzle holes adjacent to the second fluid chambers (Figure 7; Paragraphs 0019-0020)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
	Regarding claim 2 and further regarding claim 14, Donaldson discloses second fluid ejectors (16b) comprise high drop weight nozzles and the first fluid ejectors (16a) comprise low drop weight nozzles (Paragraph 0012)
	Donaldson discloses the claimed invention except for the second fluid ejectors through the second nozzle holes is from 2 to about 6 times greater than the volume of fluid ejected by the plurality of first fluid ejector through the first nozzle holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide second fluid ejectors through the second nozzle holes is from 2 to about 6 times greater than the volume of fluid ejected by the plurality of first fluid ejector through the first nozzle holes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of ejecting a greater volume from 2 to about 6 times greater from a second fluid ejector than a first fluid ejector, for the purpose of increasing print quality and functionality while being able to eject printing fluid of different drop weights
	Regarding claims 3, 15-16, Fang discloses layer (420), composed of any other material known in the art, having a thickness ranging from about 10 to about 20 microns (Paragraph 0036)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
Regarding claims 4, 15, 17, Fang discloses the second flow feature (520) may be any suitable flow feature layer material as known in the art (Paragraph 0045)
Fang discloses the claimed invention except for the second flow feature layer having a thickness ranging from about 10 to about 20 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness ranging from about 10 to about 20 microns, sicne it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
Regarding claims 5-6, 19-20, Anderson discloses the first nozzle plate later and second nozzle plate layer derived from a photoresist material ranging from about 5 to about 30 microns (Paragraphs 0019-0020, claim 2)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
Regarding claims 7, 11-13, Anderson discloses a flow feature (24), first (26a) and second (26b) nozzle plate layers comprise laminated photoresist material layers (Figure 7; Paragraphs 0019-0020, 0024-0025)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
Regarding claim 9, a method of making an ejection head, comprising providing a semiconductor substrate (20) having a plurality of fluid ejectors therein (Figures 2-3; Paragraphs 0012-0013, 0018); applying a first fluid flow layer to the semiconductor substrate (22) (Figures 2-3; Paragraphs 0012-0013); etching a fluid supply via through the semiconductor substrate (Paragraph 0027)
Fang discloses a plurality of flow features (410, 520), the first flow feature (410) provides a plurality of fluid supply channels and fluid chambers for first fluid ejectors and a first portion of second fluid supply channels and second chambers (Plurality of ejectors are disclosed; Figure 7)
A second flow feature (520) attached to the first flow feature layer (410) providing a first portion of nozzles holes adjacent to the plurality of fluid chambers and second portion of second supply channels and second chambers therein for the plurality of second fluid ejectors (Figure 7; Paragraphs 0036, 0039, 0045-0045)
Anderson discloses a plurality of layered nozzle plates, wherein the first nozzle plate layer is attached to the flow feature and a second nozzle plate layer attached to the first nozzle plate layer providing a second portion of second nozzle holes adjacent to the second fluid chambers (Figure 7; Paragraphs 0019-0020)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size
Further regarding claim 9, Donaldson discloses second fluid ejectors (16b) comprise high drop weight nozzles and the first fluid ejectors (16a) comprise low drop weight nozzles (Paragraph 0012)
	Donaldson discloses the claimed invention except for the second fluid ejectors through the second nozzle holes is from 2 to about 6 times greater than the volume of fluid ejected by the plurality of first fluid ejector through the first nozzle holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide second fluid ejectors through the second nozzle holes is from 2 to about 6 times greater than the volume of fluid ejected by the plurality of first fluid ejector through the first nozzle holes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of ejecting a greater volume from 2 to about 6 times greater from a second fluid ejector than a first fluid ejector, for the purpose of increasing print quality and functionality while being able to eject printing fluid of different drop weights
Regarding claim 10, Donaldson discloses the flow layer (22) is formed or deposited on the semiconductor substrate (20) in any suitable manner known in the art (Paragraph 0018) 
Regarding claim 18, Anderson discloses a first nozzle plate layer (26a) attached to a flow feature layer (24) and a second nozzle plate layer (26b) attached to the first nozzle plate layer (Figure 7; Paragraphs 0019-0020, 0024-0025)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fang and Anderson into the device of Donaldson, for the purpose of providing a substrate structure to enable substrate size reduction and/or increased functionality for a given substrate size

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al (U.S. Pub. 2008/0024574) as modified by Fang et al (U.S. Pub. 2013/0021405) and Anderson et al (U.S. Pub. 2007/0296767) and further in view of Maxfield et al (U.S. Pub. 2017/0157940)
Regarding claim 8, Maxfield discloses it is known in the art to use an ejection head attached to a fluid cartridge for a fluid ejection device, wherein the fluid cartridge contains at least two different fluids (Figures 3-4; Abstract; Paragraph 0031)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Maxfield into the device of Donaldson as modified by Fang and Anderson, for the purpose of printing a variety of print images

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	October 28, 2022